     Case 2:19-cv-01507-MCE-DB Document 49 Filed 04/29/20 Page 1 of 2

 1   MARK ANCHOR ALBERT & ASSOCIATES
     MARK ANCHOR ALBERT, State Bar No. 137027
 2   800 W. 6th Street, Suite 1220
     Los Angeles, California 90017
 3   Telephone: (213) 699-1355
     albert@lalitigators.com
 4   Attorneys for Plaintiff Jeffrey S. Koenig

 5   XAVIER BECERRA
     Attorney General of California
 6   PAUL STEIN
     Supervising Deputy Attorney General
 7   CHAD A. STEGEMAN, State Bar No. 225745
     Deputy Attorney General
 8    455 Golden Gate Ave., Ste. 11000
      San Francisco, CA 94102-7004
 9    Telephone: (415) 510-3624
      Fax: (415) 703-5843
10    E-mail: Chad.Stegeman@doj.ca.gov
     Attorneys for Defendants Gavin Newsom and Alex
11   Padilla, in their official capacities

12                         IN THE UNITED STATES DISTRICT COURT
13                       FOR THE EASTERN DISTRICT OF CALIFORNIA
14                                  SACRAMENTO DIVISION
15

16
     JEFFREY S. KOENIG, an individual,               2:19-cv-001507-MCE-DB
17
                                           Plaintiff, STIPULATION FOR VOLUNTARY
18                                                    DISMISSAL WITH PREJUDICE;
                    v.                                ORDER THEREON
19                                                    (Fed. R. Civ. P. 41(a)(1)(A))
     GAVIN CHRISTOPHER NEWSOM, in his
20   official capacity as Governor of the State of    Action Filed: August 6, 2019
21   California, et al.,
                                                      Judge: Morrison C. England, Jr.
22                                     Defendants.

23

24

25

26
27

28
                                                 1
                                              Stipulation of Dismissal and Order (2:19-cv-01507-MCE-DB)
     Case 2:19-cv-01507-MCE-DB Document 49 Filed 04/29/20 Page 2 of 2

 1          Plaintiff Jeffrey S. Koenig and Defendants Gavin Newsom and Alex Padilla stipulate to

 2   the voluntary dismissal with prejudice of this action under Federal Rule of Civil Procedure

 3   41(a)(1)(A). The parties further stipulate that except as set forth in their settlement agreement,

 4   the parties bear their own attorneys’ fees, expenses, and costs.

 5          IT IS SO STIPULATED.

 6
     Dated: April 8, 2020                                  Respectfully submitted,
 7
                                                           MARK ANCHOR ALBERT & ASSOCIATES
 8
                                                           / s / Mark A. Albert (as authorized on
 9                                                         April 8, 2020)
                                                           MARK A. ALBERT
10                                                         Attorneys for Plaintiff Jeffrey S. Koenig
11
     Dated: April 8, 2020                                  XAVIER BECERRA
12                                                         Attorney General of California
                                                           PAUL STEIN
13                                                         Supervising Deputy Attorney General
14                                                         / s / Chad A. Stegeman
                                                           CHAD A. STEGEMAN
15                                                         Deputy Attorney General
                                                           Attorneys for Defendants
16

17

18                                                 ORDER

19          In consideration of the parties’ stipulation, Plaintiff Jeffrey S. Koenig’s complaint is

20   dismissed with prejudice under Federal Rule of Civil Procedure 41(a)(1)(A). Except as set forth
21   in their settlement agreement, the parties bear their own attorneys’ fees, expenses, and costs.

22          IT IS SO ORDERED.

23   Dated: April 28, 2020

24

25

26
27

28
                                                       2
                                                   Stipulation of Dismissal and Order (2:19-cv-01507-MCE-DB)
